In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-13-00209-CR


                       MORRIS DEVEARL WILLIAMS, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 242nd District Court
                                      Hale County, Texas
               Trial Court No. B17173-0703, Honorable Edward Lee Self, Presiding

                                     October 28, 2013

                              MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Morris Devearl Williams, appellant, was charged with possession of a controlled

substance, a state jail felony and, after pleading nolo contendere, was placed on

deferred adjudication for two years. Subsequently, the State filed a motion to proceed

with the adjudication of his guilt after appellant violated the terms of his community

supervision.     At the hearing on the motion, appellant pled true to several of the

allegations. The trial court then adjudicated appellant guilty and sentenced him to two

years confinement in a state jail facility, however it suspended the sentence and placed
appellant on five years community supervision.                 The State, then, filed a motion to

revoke appellant’s community supervision to which appellant pled true to failing to

complete community service hours, and paying fines, restitution, court costs and fees.

The trial court granted the motion to revoke and assessed two years in a state jail

facility.

          Appellant’s counsel has filed a motion to withdraw, together with an Anders1

brief, wherein he certifies that, after diligently searching the record, he has concluded

that the appeal is without merit. Along with his brief, he has filed a copy of a letter sent

to appellant informing him of counsel’s belief that there was no reversible error and of

appellant’s right to appeal pro se. By letter, this court also notified appellant of his right

to file his own brief or response by October 17, 2013, if he wished to do so. To date, no

response has been received.

          In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal which included the original plea proceedings, the

sufficiency of the evidence to revoke probation, and the propriety of extending

appellant’s probation on a prior motion to adjudicate probation.                    However, he then

explained why the issues lacked merit.

          In addition, we conducted our own review of the record to assess the accuracy of

counsel’s conclusions and to uncover arguable error pursuant to In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008) and Stafford v. State, 813 S.W.2d 508 (Tex. Crim.

App. 1991). After doing so, we concurred with counsel’s conclusions.




1
    See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


                                                     2
           Accordingly, the motion to withdraw is granted and the judgment is affirmed.2


                                                                       Brian Quinn
                                                                       Chief Justice

Do not publish.




2
    Appellant has the right to file a petition for discretionary review with the Court of Criminal Appeals.

                                                         3